Citation Nr: 0605349
Decision Date: 02/24/06	Archive Date: 06/16/06

DOCKETNO. 04-29 616                         DATE FEB 24 2006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut

THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected major depressive disorder.

2. Entitlement to an evaluation in excess of 30 percent for the service-connected neuropathic right foot pain:

REPRESENTATION

Appellant represented by: Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to September 1956 and from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2001 and July 2004 decisions by the RO.

The veteran testified at a hearing before the undersigned Veterans Law Judge in June 2005.

The issue of an evaluation in excess of 30 percent for the service-connected neuropathic right foot pain is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The service-connected major depressive disorder currently is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

-2



CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for the service-connected major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9434 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which substantially amended the provisions of chapter 51 of title 38 of the United States Code and, among other things, eliminated the requirement of a well-grounded claim and enhanced the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096,2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim, and which portion of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 3.159(b) (2005).

In a letters dated in February 2003 and November 2003, the RO provided notice to the veteran of what evidence the veteran was responsible for obtaining and what evidence VA would undertake to obtain.

- 3 



In the February 2003, July 2004, and November 2004 Statements of the Case, the RO provided the regulations for ratings for all claims, and thereby informed the veteran of the evidence needed to substantiate the claims.

As such, the Board finds that the veteran has been properly notified of the evidence needed to substantiate his claims, in addition to what evidence he is responsible for obtaining. Charles v. Principi, 16 Vet. App. 370 (2002). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been provided a recent VA examinations. All identified records have been sought, and the Board is not aware of any outstanding records.

In sum, the facts relevant to the veteran's claims have been properly developed and there is no further action to be undertaken to comply with the provisions of VCAA and the implementing regulations.

To the extent that the action taken hereinbelow is favorable to the veteran, the Board finds that any VCAA deficiency in this case must be considered to be harmless.

Accordingly, for the reasons discussed hereinabove, the Board will proceed to decide the veteran's claim on the merits.

Factual Background

In a September 2000 decision, the RO granted service connection for major depressive disorder, without psychotic features, and assigned a 10 percent evaluation.

In September 2001, an informal claim for increase was received by the RO.

A July 200 1 VA treatment record indicates that the veteran was seen for longstanding dysthymia and major depressive episodes. It was noted that, since the

-4



veteran's foot surgery in 1994, the veteran had been treated with a variety of antidepressants.

The veteran reported ongoing anhedonia, anergy, and apathy with a depressed mood with occasional thoughts of death. He denied active suicidal ideation. He stated that he slept too much. He denied any appetite changes or concentration or memory difficulties. The veteran reported having had two brief panic attacks, both in the past. He reported one dissociative episode several years ago.

On examination, the veteran was tense, a little fidgety and uncomfortable. He had adequate eye contact with no psychomotor slowing. His affect was constricted, but sad and near tears at times. His mood was depressed.

His speech pattern was normal, with no thought disorder, no hallucinations, and no delusions. He reported having passing thoughts of wishing he were dead. There was no homicidality. Cognition was intact.

The impression was that of double depression which was highly refractory to biological treatments. The diagnoses were those of major depression, recurrent, dysthymia; and personality disorder not otherwise specified. A GAF of 40 was assigned.

In September 2001, the RO increased the vetenn1's evaluation for major depressive disorder to 30 percent disabling, effective July 6, 2001.

A January 2002 VA mental health progress note indicates that the veteran had a long history of depression and an equally long history of treatment approaches for depression.

It was noted that the veteran stated that his current course of treatment worked well for him and later that he did not notice any difference in his symptoms. He reported memory loss for recent past events. The impression was that of major depression, recurrent.

- 5 



An April 2002 VA mental health record indicates that the veteran had a prolonged history of major depression. It was noted that the veteran's current medication had largely helped him remain in remission. His mood was reasonably good and his sleep was "well," with no suicidal or homicidal ideations.

The veteran described his mood as good. There was no delusional thinking. The diagnoses were those of major depression disorder, recurrent, in remission with medication; dysthymic disorder under treatment; and schizoid personality disorder. The impression was that of major depression, recurrent.

A June 2002 VA mental health record indicates that the veteran had a diagnosis of major depressive disorder, recurrent, and dysthymia. The veteran reported that his mood was "OK." He noted that some days were better than others. He reported
that his sleep was good.

On examination, the veteran was pleasant and cooperative. He had intermittent eye contact and "was somewhat "fidgety" during the interview. The veteran made several jokes during the session. He had no delusions.

The diagnoses were those of major depressive disorder, recurrent in remission with medications; dysthymic disorder; and schizoid personality disorder. A GAF of 55 was assigned.

A January 2003 VA mental health progress report indicates that the veteran reported that his depressive symptoms continued. He denied suicidal ideation, but reported having no motivation. He described his mood as depressed, with a sad affect. He had no delusions.

The impression was that of major depressive disorder, recurrent and dysthymia. It was noted that the veteran had a resurgence of depressive symptoms, including anhedonia, amotivation, poor sleep, sadness, and tearfulness. He denied hopelessness, helplessness or suicidal ideation.

- 6 



A February 2003 VA mental health progress report indicates that the veteran's medications were offering him some relief. He continued to have depressive symptoms such as anhedonia, amotivation, and isolativeness.

The veteran admitted to suicidal ideation that was "coming and going," but indicated that he would not act on such thoughts. He described his mood as depressed, with sad affect.

The diagnoses were those of major depressive disorder, in remission; dysthymic disorder; and schizoid personality disorder. A GAF of 45 was assigned.

In a February 2003 statement, the veteran stated that in July 2001, he began to experience severe mental anguish and depression, which was accompanied by tremendous headaches. He stated that his pain and anguish continued to the point of suicidal thoughts.	.

The veteran reported that his psychiatrist had prescribed medication that lessened the intensity of his symptoms, but he still had depression and fear. The veteran noted that the treatment he received in July 2001 increased his depression and caused additional mental and physical problems.

A May 2003 VA mental health progress note indicates that the veteran reported continued amotivation, anergia, anhedonia, and occasional interrupted sleep. On examination, the veteran denied suicidal or homicidal ideations, and denied hopelessness or helplessness. A GAF of 50 was assigned.

A July 2003 VA mental health progress note indicates that the veteran was isolating himself at his home. The veteran reported symptoms of amotivation, anergia, dysthymia, sadness, and isolating behavior.

On examination, the veteran was "fidgety." He reported having a "down" mood, with sad affect. He denied suicidal or homicidal ideation, and was not hopeless or helpless.

- 7 



A December 2003 VA mental health progress note indicates that the veteran reported feeling depressed and having negative thoughts. It was noted that the veteran seemed to be isolating himself at home. The veteran refused to take any medication for his depression.

On examination, the veteran had intermittent eye contact. He stated that his mood was "OK." He had a constricted and guarded affect. He admitted having some negative thoughts, but denied any suicidal thoughts.

The impression was that the veteran had recurrent major depressive disorder, and was off medications for almost four months. A GAF of 45 was assigned.

A February 2004 VA mental health progress note indicates that the veteran was more symptomatic, a result of being off his medications for almost five months.

The veteran stated that he had "bad days" when he had no motivations, and would just sit around the house and do nothing. He noticed that he was more anxious and fearful, and thought of death, especially at night when he tried to go to sleep.

The veteran continued to say that he had "more good days than bad" and did not want to go back on medication. He denied any suicidal thoughts and stated that he was "OK". A GAF of 42 was assigned.

A March 2004 VA mental health progress note indicates that the veteran reported being "down" and was continuing to "tough it out" and was forcing himself to get out of bed and be active. He continued to believe he was not helped by antidepressants.

On examination, no delusions were noted. There was constricted and guarded affect. He denied any suicidal or homicidal ideation. The impression was that of recurrent major depressive disorder, with continued depressive symptoms. A GAF of 45 was assigned.

- 8 



At the March 2004 hearing, the veteran stated that his memory was slowly getting worse, and he had anxiety, and was not sleeping. He reported having panic attacks approximately once a week, and mood swings. He indicated that he did not have many friends and stayed at home most of the time.

The April 2004 VA mental health examination indicates that the veteran's records were reviewed. It was noted that the veteran had injured his foot in February 2004, and, since that time, had more severe depression.

The veteran reported having more severe depression with anhedonia, amotivation, poor sleep, forgetfulness, sadness, passive suicidal ideation, low energy, impaired concentration, and waking up at night.

The veteran had no auditory or visual hallucinations or delusions. He stated that he did not like to be around people, and was not interested in any activities.

On examination, the veteran showed blunted range in his affect; no lability, and decreased intensity. His mood was depressed. His speech exhibited constricted prosody, and decreased rate. His thought process was logical. His thought content had passive suicidal ideation, no active suicidal ideation with intent or plan.

The diagnosis was that of major depression, recurrent, severe, without psychotic features. A GAF of 42 was assigned.

An April 2005 VA mental health progress note indicates that the veteran reported poor sleep, anxiety, and a "foggy feeling" inside of his head. He had mild symptoms of depression. His sleep was fair to poor, his energy level was poor.

The veteran was not tearful, hopeless, or helpless. He denied suicidal or homicidal ideation. He reported getting angry and frustrated with his situation, and he complained of anxiety, "spacey" feelings, having trouble falling asleep, and he lacked motivation. He was somewhat guarded around other people.

-9



A June 2005 VA mental health progress note indicates that the veteran was not taking his antidepressant medications. The assessment was that of stable depression, and a GAF of 58 was assigned.

At the June 2005 hearing, the veteran testified in relevant part that he had problems with his memory.

Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). Separate rating codes identify the various disabilities. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a. duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2005), which require the evaluation of the complete medical history of the veteran's condition,

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, major depression is rated as follows:

- 10 



70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score in the 31 to 40 range indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable work).

- 11 



A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "when the positive and negative evidence relating to a veteran's claim are in 'approximate balance,' thereby creating a 'reasonable doubt' as to the merits of his or her claim, the veteran must prevail." Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Id. at 1365.

Analysis

Following a careful review of the evidence, the Board finds that) as the serviceconnected major depressive disorder most closely approximates the criteria for a 50 percent rating, an increased rating is assignable in this case.

The medical evidence indicates that the veteran exhibits a flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing effective social relationships.

Additionally, the medical evidence demonstrates that, during the appeal period, the veteran was assigned GAF scores ranging from 40 to 58. When most recently examined for rating purposes, the veteran was assigned a GAF score of 42.

- 12 



The overall findings, in the Board's opinion, are more consistent with the criteria of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

As such, an increased rating of 50 percent is for application in this case.

However, the Board finds that the medical evidence when viewed in its entirety does not support the assignment of a 70 percent rating or higher.

In reaching this conclusion, the Board points out that the medical evidence for the appeal period does not show that the veteran had obsessional rituals that interfered with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; spatial disorientation; and neglect of personal appearance and hygiene.

In fact, the overall clinical findings do not serve to establish that the service-connected major depressive disorder is productive of a disability picture manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood and an inability to establish and maintain effective relationships.

Accordingly, an evaluation of no more than 50 percent is assignable for the serviceconnected major depressive disorder in this case. See Francisco v. Brown, 7 Vet. App. 55,58(1994).

ORDER

An increased evaluation of 50 percent, but not higher for the service-connected major depressive disorder is granted, subject to the regulations controlling disbursement of VA monetary benefits.

- 13 



REMAND

The veteran's service-connected neuropathic right foot pain disability is currently evaluated as 30 percent disabling.

The Board finds, based on its review of the evidentiary record in its entirety, that a VA examination is required to fully evaluate the current level of severity of the service-connected neuropathic right foot pain.

In addition, any treatment records not yet associated with the veteran's file must be obtained for review by the Board.

Accordingly, this matter is REMANDED to the RO for the following actions:

1. The RO should take appropriate steps to contact the veteran and ask him to identify all records that he wishes VA to assist him in obtaining. Such records pertinent to his claim would include all VA and private medical records pertaining to treatment for his neuropathic right foot pain disability. The appropriate release of information forms should accompany the letter. All records should be associated with the veteran's claims file.

2. The RO should schedule the veteran for a VA examination to determine the current severity of the service-connected neuropathic foot pain. All indicated tests must be conducted. The claims folder must be made available to and be reviewed by the examiner prior to the requested study. The examiner should elicit from the veteran and record a full clinical history referable to his neuropathic foot pain. Based on his/her

- 14



review of the case, the examiner should provide an opinion as to the current severity of the service-connected neuropathic foot pain in terms of the applicable rating criteria. A complete rationale for any opinion expressed must be provided. The examination report should be associated with the claims folder.

3. Thereafter, the RO should readjudicate the veteran's claim. If any benefit sought on appeal is not granted, the veteran and her representative should be provided with a Supplemental Statement of the Case, and an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


- 15 




